DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-8 are pending.
Election/Restrictions

Applicant's election with traverse of Group I, claims 1-4, directed to a silane mixture, and the species:

    PNG
    media_image1.png
    95
    658
    media_image1.png
    Greyscale
 in the reply filed on 03/03/2022 is acknowledged. The election was made with traverse.
The traversal is on the ground(s) that the office action didn’t make any patentable distinction between the species. This is not found persuasive because the office did make the statement and emphasized here again that the species are chemically distinct species. The species have different chemical substituent and structures. The burden is on applicant to show that these are not chemically distinct species. Applicant also argue that the species are sufficiently few in number or closely related such that they could be examined together without undue burden.  This is again not found persuasive as the instant claims have species in thousands and vary in structure sufficiently. As a result, an undue burden would be placed on the Examiner to search applicant's each species.
Applicant argue that inventions of Group I and II have a technical relationship and involve the same special technical feature. This is again not found persuasive as the examiner already mentioned in the restriction action that Shea (US 20030176396) teaches silane mixture of Group I. Although Group I and Group II have a technical relationship, it’s not a special technical feature. Please see the rejection as set forth below. Further, the inventions require a different field of search. For example, employing different search queries for silane mixture or for method of making; the prior art applicable to one invention would not likely be applicable to another invention, for example prior art applicable to the silane mixture or prior art applicable to the method of making; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. As a result, an undue burden would be placed on the Examiner to search each of Applicant's presently claimed compounds/species, composition and methods of making.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Claims 1-4 are under current examination.
Claim Objections
Claim 1, 2 and 4 are objected as claim 1 at several instances recites phrase “same or different”. For instance, R1 ---same or different. Applicant is suggested to amend the claim, for example, R1 is independently selected from the group consisting of”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shea (US 20030176396 A1).
Shea discloses silane mixture comprising 1, 4-bis(triethoxysilyl)benzene (same as formula II, when R1=C2alkoxy, i.e. EtO; y=3, R3=aromatic=benzene; z=0) and 3-mercaptopropyltriethoxysilane (same as formula I, when R1=C2alkoxy, i.e. EtO; y=3 and R3=aliphatic hydrocarbon=propyl=same as the elected species of Formula I) in ratio, with examples of 4:6=1:1.5  and 1:4 (encompassed by instant claim range 50:50 to 15:85 =1:1 to 1:5.6:

    PNG
    media_image2.png
    220
    662
    media_image2.png
    Greyscale

(entire application, especially page 9 and 22; example 6 and claims).
Since the cited prior art reads on all the limitations of the instant claims 1-2 and 4, these claims are anticipated. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and elected species in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9-14 of U.S. Patent No. 11299602 (16/766462), since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 1-4, in the instant application is fully disclosed and is covered by the claims 1 and 9-14 of U.S. Patent No. 11299602. Since the patent and the instant application are claiming common subject matter of silane mixture with overlapping scope. 
However, the difference does not constitute a patentable distinction because the claims in the present invention simply fall within the scope of the patent.  For the foregoing reasons, the instantly claimed mixture is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.

.   
Although the conflicting claims are not identical, they are not patentably distinct from each other because are they claiming common subject matter of silane mixture with overlapping scope.
It appears that the claims of instant application fall within the scope of co-pending application.  The difference of broader scope of the patent, however, does not constitute a patentable distinction, because the claims in the present invention fall within the scope of co-pending application. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623